KRUEGER, Judge.
The conviction is for the theft of chickens. The penalty assessed is confinement in the county jail for a period of 25 days.
The record is before us without bills of exception or a statement of facts. Appellant entered a plea of guilty to the offense charged and waived a jury upon the trial. The indictment appears to be in due form.
The judgment of the trial court is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.